Citation Nr: 1439182	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-49 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism, claimed as secondary to PTSD.

3.  Entitlement to service connection for a head injury, including forehead and eye injuries, claimed as incurred during post-service fights attributable to a lack of impulse control, as a manifestation of PTSD.

4.  Entitlement to service connection for back disability, claimed as incurred during post-service fights attributable to a lack of impulse control, as a manifestation of PTSD.

5.  Entitlement to service connection for frequent urination, also claimed as voiding dysfunction, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.

6.  Entitlement to service connection for slow-healing wounds, to include as secondary to service-connected diabetes mellitus, type II. 

7.  Entitlement to service connection for peripheral neuropathy of the lower extremities, also claimed as tingling of the legs and feet, to include as secondary to service-connected diabetes mellitus, type II.

8.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a hearing in front of the undersigned in June 2011.  A transcript of the hearing has been associated with the claims file.

In May 2012, these issues were remanded for further development.  The case has now been returned to the Board for further appellate review.

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals VA treatment records pertinent to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the instructions of the May 2012 Board remand, the Veteran underwent a VA psychiatric examination in March 2013.  The examining psychologist examined the Veteran and diagnosed him with personality disorder, not otherwise specified.  The examiner indicated that the Veteran had more than one current psychiatric diagnosis, but he did not indicate what the other diagnoses were.  The examiner opined that the Veteran did not meet the criteria for PTSD and stated that his personality disorder was not related to service.  The examiner did not, however, answer all of the questions posed in the prior Board examination, including whether the Veteran currently has an alcohol abuse disorder and whether his psychiatric disorder is aggravated by his service-connected disorders.  The examiner did not provide any rationale for his finding that the Veteran's current diagnosis is not related to service and he did not discuss the Veteran's prior psychiatric diagnoses, including anxiety disorder and major depressive disorder.

The Board points out that it is obligated by law to ensure that VA complies with all remand directives; the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The case must therefore be remanded in order to obtain an addendum psychiatric opinion that addresses these questions.

Lastly, the April 2013 supplemental statement of the case indicates that additional VA treatment records from the Oklahoma City VA Medical Center (VAMC), Little Rock VAMC, and Fayetteville VAMC were reviewed.  However, only records from the Oklahoma City VAMC were uploaded into Virtual VA.  The record currently contains VA treatment records from the Oklahoma City VAMC dated up to April 2013 and the most recent records from Fayetteville VAMC are dated in 2008.  There are no records from the Little Rock VAMC of record.  All outstanding treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain treatment records from the Oklahoma City VAMC since April 2013, from the Fayetteville VAMC since May 2008, and from the Little Rock VAMC since November 2009.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ then should return the claims file to the VA examiner who conducted the March 2013 VA psychiatric examination and request that he prepare an addendum to the examination report which addresses the following:

(a) The examiner must list all of the Veteran's current psychiatric diagnoses.  The examiner should clearly consider all psychiatric diagnoses that the Veteran has been given (to include, but not limited to, PTSD, anxiety disorder, major depressive disorder, and personality disorder), and attempt to reconcile the various diagnoses.

(b) The examiner must also state whether the Veteran has a current diagnosis of alcohol abuse disorder, or any symptoms of such a disorder, and whether it is caused or chronically worsened by any other psychiatric disorder.

(c) With respect to each diagnosed psychiatric disability, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disorder had its onset during or is medically related to the Veteran's active duty service.  The examiner must discuss the Veteran's lay statements and the statements submitted by his wife and brother indicating that he underwent a dramatic personality shift after returning from service in Vietnam.

(d) With respect to each validly diagnosed psychiatric disability, the examiner must also provide an opinion as to whether it is at least as likely as not that the disorder is caused or aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by service-connected hypertension or diabetes mellitus.

The examiner must provide a fully reasoned explanation for his opinions.

If the examiner who conducted the March 2013 VA examination is not available, the record should be forwarded to a suitable substitute.  If it is concluded by either the March 2013 examiner or the substitute examiner that a new examination is indicated, the Veteran should be scheduled for a new VA psychiatric examination with an examiner who will address the questions listed above.

3.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



